USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ 6/21/2021
~ ee LLL LL x
UNITED STATES OF AMERICA
-v.- ORDER
CHRISTOPHER PEREZ, 15 Cr. 551 (AT)
Defendant. 14Cr. 468-15
ok x

WHEREAS, the Government has requested access to the case
file maintained by the U.S. Probation Office for the defendant,
Christopher Perez, so the Government can prepare its case and
ensure that it is able to meet its discovery obligations and
because Mr. Perez’s attorney has requested the files to better
prepare for a potential sentencing;

IT IS HEREBY ORDERED that the U.S. Probation Office
provide a copy of the complete case file maintained for the
defendant, Christopher Perez, to counsel for the Government and to

the defendant, Christopher Perez.

SO ORDERED.

Dated: June 21, 2021
New York, New York

Oy

ANALISA TORRES
United States District Judge

 
